Citation Nr: 1729590	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  13-24 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a back disability.

2.  Entitlement to service connection for a back disability

3.  Entitlement to service connection for depression.

4.  Entitlement to an initial compensable rating for hemorrhoids.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 and a May 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issues of entitlement to service connection for a back disability and depression, and an increased evaluation for hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 2003 rating decision denied entitlement to service connection for a back disability.  

2.  Evidence received since the March 2003 rating decision, including additional back diagnoses, is new and material, and the Veteran's claim is reopened.


CONCLUSION OF LAW

Evidence received since the March 2003 rating decision is new and material; the service connection claim for a back disability is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156, 20.1100, 20.1104 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The Veteran's original claim for entitlement to service connection for a back disability was denied in a February 1970 rating decision.  The Veteran filed a new claim, which was denied in a June 1971 rating decision, and also denied by the Board in a March 1972 decision.  The Veteran's third claim was denied in a March 2003 rating decision.  The Veteran current claim was denied in a January 2011 rating decision and the Veteran has appealed.  

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104 (a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2016). 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Since the RO's rating decision, additional treatment records have been associated with the file.  These records show the Veteran has been diagnosed with arthritis in July 2010, spinal stenosis in August 2013, and sciatica in October 2014.  This evidence is new and material.  Accordingly, the Veteran's prior claim is reopened.  The issue of entitlement to service connection for a back disability is addressed below.  


ORDER

New and material evidence having been received, the Veteran's previously denied claim for entitlement to service connection for a back disability is reopened.


REMAND

While the Board sincerely regrets the delay, the Veteran's remaining claims require additional development.  

The Veteran's entrance examination did not indicate any back problems.  However, his continued complaints of back pain led to an examination diagnosing rotoscolosis during service.  

Service connection can be granted for congenital diseases that either first manifest themselves during service or which pre-exist service and progress at an abnormally high rate during service.  VAOPGCPREC 67-90 (July 18, 1990) published at 55 Fed. Reg. 43253 (1990).  VA may not assume that a congenital disease must have preexisted service simply because it is congenital.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin v. Shinseki, 22 Vet. App. 390, 396-397 (2009). 

However, the presumption of soundness does not apply to congenital defects because such defects are not "diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  Congenital defects are generally not eligible for service connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; accord Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007).  However, a congenital defect can be aggravated by superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

On remand, an opinion on whether scoliosis is a congenital defect or disease must be obtained, along with whether there was aggravation during service or a superimposed disease or injury.  

In regards to the depression and hemorrhoid claims, the Veteran has requested a travel board hearing, which must be scheduled as soon as practicable.  Please ensure prompt notification to the Veteran and his representative of the date, time, and location of the hearing.

Accordingly, the case is REMANDED for the following action:

1.  Ensure all outstanding VA records are associated with the claims file, specifically to include records since February 2017.

2.  Schedule the Veteran for a VA examination with an appropriate examiner for his back disability.  The examiner must include an opinion as to whether the disability is related to service.

The Veteran was diagnosed with scoliosis in November 1968.  This diagnosis is considered to be congenital, and the examiner is first asked to indicate whether it is a congenital defect OR congenital disease.

If a defect, the examiner is asked whether there is a superimposed injury or disease, that as likely as not (50 percent or greater probability) aggravates (that is, caused an increase in severity that is beyond the normal progress of the disease) the defect or the symptoms caused by the defect.  The examiners consideration must include arthritis, sciatica, and spinal stenosis.  

If a disease, the examiner is asked whether there is clear and unmistakable evidence that the back disability preexisted service.  If there is, the examiner must identify the evidence making it undebatable that the diagnosis preexisted service.  The examiner is then asked whether it is also clear and unmistakable that the diagnoses did not increase in severity during service.  If not possible to find undebatable evidence for these two inquiries, the examiner is then asked to opine on whether it is as likely as not (50 percent or greater probability) that this diagnosis incepted during service.

A complete rationale for any opinion expressed should be included in the examination report.

3.  Schedule the Veteran for a personal hearing before a member of the Board for the depression and hemorrhoid claims, to be held at the local regional office, at the earliest opportunity.  Ensure prompt notification to the Veteran and his representative of the date, time, and location of the hearing.

4.  After completion of the above and any other development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


